r Case 1:20-cv-00262-MSM-LDA Document 28 Filed 06/23/20 Page 1 of 3 PagelD #: 162

UNITED STATE DISTRICT COURT
_ FOR THE DISTRICT OF RHODE ISLAND

JONATHON ACOSTA, JEANINE CALKIN,
LEONARNO A. CIOE, JR.,
GAYLE GOLDIN, TIARA MACK, and
JENNIFER ROURKE,

Plaintiffs,

Vs. :; C.A. No. 1:20-cv-00262-MSM-LDA

JUAN PABLO RESTREPO,

BRYANT A. ESTRADA, and

EMMANUEL L. LYTE, solely in their official
capacity as members of the Central Falls Board of
Canvassers;

ALBERTO DEBURGOS, solely in his official
capacity as Clerk of the Central Falls Board of
Canvassers;

JANICE PUCCI, GARY E. WYNKOOP,

and NICHOLAS BIANCO, solely in their official
capacity as members of the North Providence

Board of Canvassers;

DENISE A. VASQUES, solely in her official
capacity as the Clerk of the

North Providence Board of Canvassers;

MARIA M, PAVAO, ROBERT W. CASTLE,

and EDWARD CANTONE, JR., solely in their
official capacity as members of the

Pawtucket Board of Canvassers; :
KENNETH MCGILL, solely in his official capacity :
as Registrar for the Pawtucket Board of Canvassers; :
CLAUDIA J. HAUGEN, :
RENAY BROOKS OMISORE, and

MERCEDES BERNAL, solely in their

official capacity as members of the

Providence Board of Canvassers;

KATHY PLACENCIA, solely in her official
capacity as Administrator of Elections

for the City of Providence;

EDWARD MURPHY, SUSAN ABRAMSON,

and DONNA J. MCDONALD, solely in their
official capacity as members of the

Warwick Board of Canvassers;

DOROTHY MCCARTHY, solely in her official

 

 
Case 1:20-cv-00262-MSM-LDA Document 28 Filed 06/23/20 Page 2 of 3 PagelD #: 163

capacity as Director of Elections

for the City of Warwick;

NELLIE GORBEA, solely in her capacity as

Rhode Island Secretary of State; :

DIANE C. MEDEROS, STEPHEN P. ERICKSON, :

JENNIFER L. JOHNSON, RICHARD H. PIERCE, :

ISADORE S. RAMOS, DAVID H. SHOLES, and

WILLIAM E. WEST, solely in their official

capacity as members of the

Rhode Island Board of Elections; and, :

PETER NERONHA, solely in his official capacity :

as Attorney General of the State of Rhode Island
Defendants.

AFFIDAVIT OF ISAIRIS BURCHFIELD IN SUPPORT OF BOARD OF ELECTIONS
DEFENDANTS”? MEMORANDUM OF OPPOSITION TO
PLAINTIFFS’ MOTION FOR TEMPORARY RESTRAINING ORDER

 

I, Isairis Burchfield, under oath depose and state as follows:

1, I submit this Affidavit in support of the Opposition to Plaintiffs’ Motion for
Temporary Restraining Order filed by Defendants Diane C. Mederos, Stephen P. Erickson,
Jennifer L. Johnson, Richard H. Pierce, Isadore S. Ramos, David H. Sholes, and William E.
West, solely in their official capacities (collectively, the “Board”). The information contained
herein is based upon my own knowledge, information and belief.

2, I am a member of the staff of the Board, specializing in campaign finance,

3, On May 20, 2020, Plaintiff Tiara Mack (“Mack”) came to the Board at 2000
Plainfield Pike, Cranston, Rhode Island to notarize her signature on her CF-1 form—the Notice
of Organization of her campaign committee.

4, Mack personally came to the Board offices and | notarized her signature.

5. On June 9, 2020, I saw Plaintiff Jennifer Rourke (“Rourke”) at the Board offices.
Rourke was dropping off handwritten CF-1 forms for two candidates running for municipal

office. To my knowledge, she had no personal business at the Board that day.

 
Case 1:20-cv-00262-MSM-LDA Document 28 Filed 06/23/20 Page 3 of 3 PagelD #: 164

6. Rourke and I spoke for approximately 7 minutes. Our discussion included the
recent incident at her Zoom town hall. It was an emotional discussion, and we embraced.

7. Shortly thereafter another campaign finance staff member, Anthony Desmarais,
came out of his office. I observed them speaking for approximately 10 minutes.

Signed under the pains and penalties of perjury this 23rd day of June, 2020.

 

 

ee

Isairis Burchfield

STATE OF RHODE ISLAND
COUNTY OF PROVIDENCE

In Coan others on this A2 3° Ba aay of June, 2020, before me personally
appeared Isairis Burchfield, to me known and known by me to be the person executing the
foregoing instrument and she acknowledged said instrument, by her executed, to be her free act
and deed.

2 tlt VS. at é he

 

 

 

 

 

 

: 1” RICHARD E. THORNTON ; ;
“4 Notary Public , Notary Public ,
| State. of Rhode Island , My commission expires: ol a2.\ ac ad
Se eres August 2220 + 5\ 204}
CERT EOF SERVICE

I hereby certify that on June 23, 2020, a copy of the foregoing was filed electronicaily
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be
sent by e-mail to all parties by operation of the court’s electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the court’s CM/ECF
System,

/s/ Raymond A. Marcaccio

 
